EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erin Collins on February 25, 2021.

The application has been amended as follows: 
In the abstract, line 3, after “the like” add –are described—
Claims 11-13,19 and 20 have been rejoined.
Replace claim 1 with
--A pre-loaded disinfecting wipe comprising:
(a) a substrate comprising greater than 70% by weight of pulp fibers;
(b) a cleaning composition that is pre-loaded into the substrate of the wipe during manufacture, the cleaning composition comprising:
	(i) about 0.1 – 2% by weight of a C12 to C18 quaternary ammonium compound selected from the group consisting of: halides of alkyldimethylbenzyl ammonium, alkyldimethylethylbenzyl ammonium, alkyldimethylammonium and any mixtures or combinations thereof;
	(ii) about 0.5 – 3% by weight of a glycol ether selected from the group consisting of: diethylene glycol monoethyl ether,  diethylene glycol monopropyl ether, diethylene glycol monobutyl ether, dipropylene glycol methyl ether or 
	(iii) about 90 – 99% water;
(c) wherein the wipe includes a mileage absorbency/desorbancy factor (MABDF) of at least 50 and wherein the disinfecting wipes release said C12 to C18 quaternary ammonium compound to a target surface and exhibit at least a 6-log reduction in Staphylococcus aureus population within 10 minutes.—
In claim 10, line 2, replace “the” with --said C12 to C18--
Replace claim 11 with
--A pre-loaded sanitizing or disinfecting wipe comprising:
(a) a substrate comprising greater than 90% by weight of generally ribbon-shaped wood pulp fibers;
(b) a cleaning composition that is pre-loaded into the substrate of the wipe during manufacture, the cleaning composition comprising:
	(i) about 0.1 – 2% by weight of a C12 to C18 quaternary ammonium compound selected from the group consisting of: halides of alkyldimethylbenzyl ammonium, alkyldimethylethylbenzyl ammonium, alkyldimethylammonium and any mixtures or combinations thereof; 
	(ii) about 0.5 – 3% by weight of a glycol ether selected from the group consisting of: diethylene glycol monoethyl ether,  diethylene glycol monopropyl ether, diethylene glycol monobutyl ether, dipropylene glycol methyl ether or dipropylene glycol propyl ether and any combinations thereof;  and
	(iii) about 90 – 99% water;
(c) wherein the substrate includes a localized texture, the substrate having a pore 
In claim 13, line 2, replace “the” with --said C12 to C18--
In claim 17, line 2, replace “localized texture” with -- a pore size distribution in which more than 30% of the total percentage of pores of the substrate fall within a pore size range of 300 µm to 400 µm--
Replace claim 19 with 
-- A pre-loaded sanitizing or disinfecting wipe comprising:
(a) a substrate in which all fibers therein consist of wood pulp fibers;
(b) a cleaning composition that is pre-loaded into the substrate of the wipe during manufacture, the cleaning composition comprising:
	(i) about 0.1 – 2% by weight of a C12 to C18 quaternary ammonium compound selected from the group consisting of: halides of alkyldimethylbenzyl ammonium, alkyldimethylethylbenzyl ammonium, alkyldimethylammonium and any mixtures or combinations thereof; 
	(ii) about 0.5 – 3% by weight of a glycol ether selected from the group consisting of: diethylene glycol monoethyl ether,  diethylene glycol monopropyl ether, diethylene glycol monobutyl ether, dipropylene glycol methyl ether or dipropylene glycol propyl ether and any combinations thereof;  and
	(iii) about 90 – 99% water;
(c) wherein the substrate includes a localized texture with pore size distribution in which more than 30% of the total percentage of pores of the substrate fall within a 
(d) wherein the wipe includes an MABDF of at least 100.—
i.	In claim 20, line 1, replace “1” with --19--


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record, Napolitano (US 2012/0034287) in view of Ouellette (US 2012/0227203), because while the prior art in combination teach disinfecting wipes comprising similar cleaning compositions, the prior art do not teach or fairly suggest the claimed mileage absorbency/desorbency factor and the unexpectedly superior 6-log reduction in Staphylococcus aureus population in 10 minutes achieved by applicant’s combination of the claimed cleaning composition loaded onto a wipe with the claimed mileage absorbency/desorbency factor. Applicant in the Declaration under 1.132 filed 6/11/2020 has demonstrated this 6-log reduction in Staphylococcus aureus population in 10 minutes is not present in Napolitano as in Table 1, the Napolitano wipe fails to achieve the reduction required. The unexpectedly superior results of the instant application arrive from the interaction of the claimed cleaning composition and the particular mileage absorbency/desorbency factor of the wipe substrate and the interaction and delivery of the cleaning composition by the wipe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

TERMINAL DISCLAIMER
The terminal disclaimer filed on February 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US applications 16/552469, 16/036095,  15/961663 and 16/042690 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/AMINA S KHAN/Primary Examiner, Art Unit 1761